DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 39, and dependents, is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 39, and dependents thereof of copending Application No. 15/891,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding Claim 39, the reference patent application claims (see Clm. 1) a method of administering a therapeutic agent to a CNS of a subject (see Clm. 1, preamble), comprising:
	Injecting a therapeutic agent into a first CSF region (see Clm. 1, Cl. 1);
	Infusing a hyperosmotic fluid systemically (see Clm. 1, Cl. 3); and
	Injecting an isotonic or hypotonic fluid into a second CSF region (see Clm. 7);
	Wherein the therapeutic agent may comprise a biologic agent (see e.g. Clm. 24-29), such a biologic agent merely comprising an obvious, well-known species of “therapeutic agents” known to be delivered to the CSF space (see also the below applied prior art).
The dependent claims fail to make any additional contributions over the reference patent application.
	Clm. 2 and 3 fail to make a contribution over Clm. 7 of the reference patent application inasmuch as the first and second CSF regions are either the same or different, whereby there are only a finite number of possible CSF regions and therefore selecting one specific CSF region (either the same or different) to satisfy the requirement of Clm. 1 that fluids be delivered to both first and second CSF regions is therefore obvious.
	Clm. 4 merely recites certain options of the finite number of potential CSF regions whereby resolving the subject matter of Claim 7 of the reference patent application to practice would obviously include selecting from the three claimed CSF regions.
	Clm. 17 merely recites “intravascularly” which is understood to be a known suitable type of “infusing… systemically” as recited in reference patent Clm. 1.
	Clm. 24 merely recites one specific therapeutic known to the prior art – see especially Clm. 24 of the reference application, the claims reciting only known species of “therapeutic” fluid agents.
	Likewise Clm. 25-29 fails to make a contribution over the prior art – see Clm. 25-29 of the reference patent, the claims reciting only known species of “therapeutic” fluid agents.
	Clm. 36 merely claims two of the three finite possibilities for the temporal relation between the claimed injecting/infusing steps of Clm. 1 – i.e. the fluids can either be administered simultaneously, the first therapeutic agent first, or the first therapeutic agent after. As such, Clm. 39 fails to make a contribution over the claimed subject matter of the reference patent application.
	Clm. 41 likewise only recites one of two possible outcomes for reducing the claimed invention to practice – i.e. the fluid is injected constant or non-constant.
	Clm. 42 likewise only recites one of two possible outcomes for reducing the claimed invention to practice – i.e. the same conduit or different conduits.
	Clm. 43 fails to define or distinguish over the claims of the reference patent inasmuch as a generic “second therapeutic agent” is incredibly broad and would cover any of the known possible treatment scenarios including – for example – injecting a sedative before performing the surgical procedure.
	Regarding Claim 45-47, the claims merely recite specific, known species of hyperosmotic and isotonic/hypotonic fluids which would have been obvious to resolve the generic, genera recited in the claims of the reference patent application.
	Regarding Claim 48, again Examiner submits that there are only three possible temporal arrangements to resolve the claimed invention of Clm. 1 of the reference patent to practice – i.e. simultaneously or sequentially with either the infusion prior to the injection or the infusion after the injection, such that the instant claims make no non-obvious contribution over the claims of the reference patent application.
	Examiner further directs Applicant’s attention to the prior art, as applied below, which resolve a number of secondary references which would have been obvious to apply to the claims of the reference patent application to resolve the claimed invention to practice such that the instant claims do not make a novel, non-obvious contribution over the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39, 3, 4, 17, 24-29, 36, 41, 43, 45, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”).
Regarding Claim 39, Verma discloses a method of administering a therapeutic agent to the CNS of a subject (Abstract), the method comprising:
injecting a therapeutic agent into a first cerebrospinal fluid (CSF) region of the subject (see Abstract; Par. 4, 43, 47, 49…etc.), wherein the agents identified by Vera are inclusive to biologic agents (see e.g. Par. 4, 45-47).; and
injecting an isotonic fluid (RE: artificial CSF- Par. 66 – see also “saline” which when generically recited is understood to reference isotonic 0.9% saline solutions) into a second the cerebrospinal fluid (CSF) region (Par. 48, 64, 66, 81, 83, 84 – RE: a bolus of the active agent followed by a flush bolus; Fig. 9A-9C).
Verma discloses the invention substantially as claimed except for further “infusing a hyperosmotic fluid systemically”. However, Verma does disclose that the described techniques of enhancing agent delivery may be used in various combinations with other techniques (Par. 48, 51). The prior art discloses that techniques are known in the art to enhance intraparenchymal uptake and assist in the delivery of medicaments within the CSF involving the use of hyperosmotic fluid delivery. For example, Leone describes a method of systemic delivery of a hyperosmotic fluid (e.g. mannitol) to assist in uptake of the therapeutic agent (Col. 3, Ln. 24-28; Col. 6, Ln. 4-5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to combine to the methods of Verma an infusion of hyperosmotic fluid (e.g. mannitol) systemically, as disclosed by Leone, in order to assist in the intraparenchymal uptake of the therapeutic agent via a combined methodologies approach thereby increasing the CSF/ICP pressure via direct infusion of high volumes and dropping the interstitial pressure to thereby enhancing circulation of the CSF thereby improving the delivery of the therapeutics to the target tissues in a more efficient manner.
Should Examiner’s arguments that aCSF is understood to be “isotonic” inasmuch as its specifically designed to replicate the ion concentration composition of endogenous CSF not be found persuasive the following is presented. Kozai discloses that aCSF should be “aqueous, biocompatible, isotonic, and/or has a pH similar to the natural extracellular environment of the brain” (Par. 22). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide an explicitly isotonic aCSF to practice the modified method of Verma, as disclosed by Kozai, in order to avoid disrupting the ion concentration of the fluid of the CSF region.
Regarding Claim 3, Verma discloses that that the first region and the second region may be the same (see Par. 81-84; Figs. 9A-9C).
Regarding Claim 4, Verma discloses the first and second CSF regions are selected from the group consisting of the cerebroventricular, cisternal, or intrathecal spaces (Par. 67).
Regarding Claim 17, Leone provides for systemic infusion of the hyperosmotic fluid (see above), whereby intravascular infusion is merely one of the known, finite manners in which such a fluid can be delivered “systemically” with intravascular application being clearly implied by the disclosure of Leone (see particularly the incorporation by reference of “Rosenberg G. A. et al. 1980” which specifically contemplates intravenous infusion of the hyperosmotic solution).
Regarding Claims 24 or 25, Verma discloses that the therapeutic agent may comprise a polynucleotide (Par. 46) or a vector comprising recombinant polynucleotides (Par. 46).
Regarding Claim 26, while Verma does not explicitly disclose the viral vector (Par. 46) which can be useful to the therapeutic agent, Examiner submits that an AAV is merely one, old-hat and well-known viral vector appreciated in the art which would have been obvious for the ordinary artisan to select as a specific species within the broader genus identified by Verma.
	Regarding Claim 27, Verma discloses that the therapeutic agent may be, inter alia, antibodies, proteins, anti-sense nucleic acids…etc. (Par. 46).
	Regarding Claims 29, the therapeutic agents identified by Verma include biologics and non-small molecule agents (Par. 46).
Regarding Claim 36, Verma, as modified by Leone, provides for the step of injecting the therapeutic agent into the first CSF region occurs before or during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Regarding Claim 41, Verma discloses the invention substantially as claimed except for explicitly disclosing that the isotonic or hypotonic fluid are injected into the CSF region is performed at a “constant flow rate”. However, Examiner notes that an injection must be performed at either a “constant” rate or a non-constant rate – whereby Examiner submits that absent direction to the contrary a user would have found it a matter of mere obvious design choice to inject the fluid of Verma “constant” via a smooth, constant depression of the syringe plunger, as opposed to randomly varying the flow rate – particularly inasmuch as this “constant” flow rate is never recited by the instant specification as solving any particular problem or conveying any specific benefit.
Regarding Claim 43, Verma discloses that injections into the CSF region should be made under “anesthesia” (Par. 88). Likewise, Leone also contemplates treatment under “general anesthesia” – specifically using “ketamine/xylazine” intraperitoneally – a type of systemic injection. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a systemically injected general anesthesia to sedate the patient of the modified invention of Verma, in order to ensure that the patient does not move/interfere with the treatment procedure. Examiner submits that systemic intravenous injection of ketamine and xylazine are also notoriously well-known, commonplace and standard means for obtaining general anesthesia of a patient.
Regarding Claim 45, Verma, as modified by Leone, discloses the hyperosmotic fluid comprising mannitol (see above).
Regarding Claim 46, Verma discloses the isotonic fluid comprises an artificial cerebrospinal fluid.
Regarding Claim 48, Verma, as modified by Leone, provides for the step of injecting the therapeutic agent into the second CSF region occurs during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2005/0245880 (“Howlett”)
	Regarding Claim 42, Verma, as modified above, discloses the invention substantially as claimed except that the injection to the first and second CSF regions are performed using the “same conduit”. Inasmuch as Verma contemplates injections to the same CSF region and the understanding for indwelling catheters to be used to receive injections from a syringe whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a single catheter to receive both the therapeutic bolus and the flush notwithstanding, it is submitted that the use of sequential injection/flush syringes that utilize a singular, same conduit to perform sequential injections is well-known in the art. For example, Howlett discloses a syringe (10) that uses two chambers and a single conduit to deliver a bolus injection followed by a flush (see Background; Abstract; Par. 66). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a sequential syringe to perform the injections of Verma, as disclosed by Howlett, in order to allow a single apparatus to deliver both injections in sequence without requiring separate devices and/or additional puncture/penetration locations.
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0360699 (“Verma”) in view of U.S. Patent No. 6,436,708 (“Leone”) and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2006/0184098 (“Barnitz”).
	Regarding Claim 47, Verma, as modified above, discloses the invention substantially as claimed except that the isotonic aCSF comprises an “oxygenated fluid”. However, Barnitz discloses a method of treating diseases of the nervous system via an aCSF fluid which is oxygenated (Par. 6) in order to provide nutrients and oxygen into the CSF region. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the aCSF of the modified invention of Verma as an oxygenated, nutrient rich aCSF, as disclosed by Barnitz, in order to perfuse the CSF tissues to ensure that the CSF does not become diluted with the surrounded tissues becoming hypoxic and/or nutrient deficient from dilution of the endogenous CSF.

Claim(s) 39, 2-4, 17, 24-29, 36, 41-43, 45, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,641,749 (“Yan”) in view of U.S. Publication No. 2018/0228970 (“Wostyn”), U.S. Patent No. 6,436,708 (“Leone”), and U.S. Publication No. 2009/0312770 (“Kozai”).
Regarding Claims 39, Yan discloses a method of administering a therapeutic agent to a CNS of a subject (see Col. 3, Ln. 65 – Col. 4, Ln. 54), the method comprising:
	Injecting a therapeutic agent (RE: GDNF protein product – a biologic agent) into a first CSF region of the subject (RE: “intrathecal or intracerebral route [intraventricular]” – see Col. 18, Ln. 36-39).
	Yan discloses the invention substantially as claimed except that the method further comprises delivering a second injection to a second CSF region. However, in the treatment of glaucoma (the intended goal of the treatment of Yan) it is known in the art – see Wostyn – to establish fluid communication between a fluid reservoir (60) and a CSF location (V, I; Par. 96), a fluid within the fluid reservoir having a hydraulic pressure at or above an intracranial pressure (Abstract; Par. 1, 100) in order to raise the ICP and improve CSF flow and turnover (RE: inducing convective flow; Abstract; Par. 1) to thereby improve patient outcomes for treatment of glaucoma. Wostyn, discloses the fluid reservoir may comprise a fluid which is isotonic (RE: artificial CSF – Par. 13).  
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the method of Yan to include for infusion of artificial CSF into the CSF space, as disclosed by Wostyn, in order to increase the ICP and CSF flow/turnover, thereby improving treatment of glaucoma via both active agent and mechanical affects.
	Yan, as modified, discloses the invention substantially as claimed except the method further includes systemic infusion of a hyperosmotic fluid. However, the prior art discloses that techniques are known in the art to enhance intraparenchymal uptake and assist in the delivery of medicaments within the CSF involving the use of hyperosmotic fluid delivery. For example, Leone describes a method of systemic delivery of a hyperosmotic fluid (e.g. mannitol) to assist in uptake of the therapeutic agent (Col. 3, Ln. 24-28; Col. 6, Ln. 4-5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to combine to the methods of Yan with an infusion of hyperosmotic fluid (e.g. mannitol) systemically, as disclosed by Leone, in order to assist in the intraparenchymal uptake of the therapeutic agent of Yan via a combined methodologies approach thereby increasing the CSF/ICP pressure and dropping the interstitial pressure and thereby enhancing CSF circulation to increase the efficiency of delivery of the therapeutics of Yan into the target tissue via a known, predictable method known to enhance delivery of therapeutics within the CSF.
Should Examiner’s arguments that aCSF is understood to be “isotonic” inasmuch as its specifically designed to replicate the ion concentration composition of endogenous CSF not be found persuasive the following is presented. Kozai discloses that aCSF should be “aqueous, biocompatible, isotonic, and/or has a pH similar to the natural extracellular environment of the brain” (Par. 22). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide an explicitly isotonic aCSF to practice the modified method of Yan, as disclosed by Kozai, in order to avoid disrupting the ion concentration of the fluid of the CSF region.
Regarding Claims 2 and 3, Yan discloses the therapeutic agent can be introduced via the intrathecal or intracerebral route (intraventricularly) (Col. 18, Ln. 36-39). Wostyn discloses that the fluid used to raise the ICP/CSF pressure and uptake/flow can be provided via the intrathecal or intraventricular route (Abstract). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to practice the modified invention of Yan to deliver the therapeutic agent to either the intrathecal or ventricular space and deliver the CSF enhancing volume to any of the cisterns, ventricles, or intrathecal space – whereby it would have been obvious to select from any of those proposed combinations such that the CSF regions are the
Regarding Claim 4, Yan, in view of Wostyn, discloses the first and second CSF regions are selected from the group consisting of the cerebroventicular, cisternal, or intrathecal spaces (see Col. 18, Ln. 36-39 – Yan; see Abstract – Wostyn). 
Regarding Claim 17, Leone provides for systemic infusion of the hyperosmotic fluid (see above), whereby intravascular infusion is merely one of the known, finite manners in which such a fluid can be delivered “systemically” with intravascular application being clearly implied by the disclosure of Leone (see particularly the incorporation by reference of “Rosenberg G. A. et al. 1980” which specifically contemplates intravenous infusion of the hyperosmotic solution).
Regarding Claims 24-26, Yan discloses that the therapeutic agent may comprise a polynucleotide or a vector comprising recombinant polynucleotides (Col. 18, Ln. 36-56) including AAV.
	Regarding Claim 27, Yan discloses that the therapeutic agent may be, inter alia, proteins (Abstract).
	Regarding Claims 28 and 29, the therapeutic agents identified by Yan include biologics and non-small molecule agents (Abstract; Col. 18, Ln. 36-56).
Regarding Claim 36, Yan, as modified by Leone, provides for the step of injecting the therapeutic agent into the first CSF region occurs before or during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Regarding Claim 41, Yan, as modified by Wostyn, contemplates injecting the isotonic fluid into the CSF region is performed at a constant flow rate (Par. 36, Wostyn – RE: the “optimal infusion rate”).
Regarding Claim 42, Yan, as modified, discloses the invention substantially as claimed except that the injecting the therapeutic agent into the first a cerebrospinal fluid (CSF) region of the subject and injecting the isotonic or hypotonic fluid into the second cerebrospinal fluid (CSF) region are performed using the same conduit. However, in instances where the injections are provided to the same region of the CSF it would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the same conduit for injection as to avoid creating two separate puncture sites to the CSF space – the risks of additional puncture sites increasing the risk of damage to the tissues, CSF leaks, and the like. 
Regarding Claim 43, Yan, Wostyn, and Leone all contemplate performing these procedures under general anesthesia – including express recitation towards ketamine and xylazine anesthetics (see Yan and Leone) – whereby Leone contemplates a systemic intraperitoneal injection. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize a systemically injected general anesthesia to sedate the patient of the modified invention of Yan, in order to ensure that the patient does not move/interfere with the treatment procedure. Examiner submits that systemic intravenous injection of ketamine and xylazine are also notoriously well-known, commonplace and standard means for obtaining general anesthesia of a patient.
Regarding Claim 45, Yan, as modified by Leone, discloses the hyperosmotic fluid comprising mannitol (see above).
Regarding Claim 46, Yan, as modified by Wostyn, discloses the isotonic fluid comprises an artificial cerebrospinal fluid.
Regarding Claim 48, Yan, as modified by Leone, provides for the step of injecting the therapeutic agent into the second CSF region occurs during the systemic infusion step (Col. 3, Ln. 20-27, 34-36; Col. 6, Ln. 1-5 – Leone).
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,641,749 (“Yan”) in view of U.S. Publication No. 2018/0228970 (“Wostyn”), U.S. Patent No. 6,436,708 (“Leone”), and U.S. Publication No. 2009/0312770 (“Kozai”) as applied above, and further in view of U.S. Publication No. 2006/0184098 (“Barnitz”).
	Regarding Claim 47, Yan, as modified above, discloses the invention substantially as claimed except that the isotonic aCSF comprises an “oxygenated fluid”. However, Barnitz discloses a method of treating diseases of the nervous system via an aCSF fluid which is oxygenated (Par. 6) in order to provide nutrients and oxygen into the CSF region tissues thereby enhancing perfusion of the tissue. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the aCSF of the modified invention of Yan as an oxygenated, nutrient rich aCSF, as disclosed by Barnitz, in order to perfuse the CSF tissues to ensure that the CSF does not become diluted with the surrounded tissues becoming hypoxic and/or nutrient deficient from dilution of the endogenous CSF whereby ensuring the tissue is sufficiently perfused will improve uptake of the therapeutic agent.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive. 
Applicant argues (Pg. 7) that “[t]his might be beneficial for some high diffusion constant therapeutic agents where diffusion into the parenchyma from the surrounding CSF pools may be possible, but not for low diffusion constant substances such as macromolecules, nanoparticles, or viral vectors that depend on flow (i.e. with a high Peclet number).” However, this is not persuasive. Examiner notes that Verma does not limit its disclosure and discussion of the applications of the disclosed teaching to “high diffusion constant therapeutic agents”, but rather recites that “[c]ompounds for purposes of this application may correspond to any appropriate materials including, but not limited to… and/or biologics such as proteins, antisense molecules, and gene therapy viral vectors as the disclosure is not so limited” (Par. 45). Here, Verma contemplates that the described methodologies are provided to “enhance the convection of the cerebrospinal fluid” (Abstract) such that therapeutic agents of the enumerated species (Par. 45) ,inclusive of biologic agents particularly of macromolecule and viral vector types, delivered into the CSF (Par. 4, 47), may be subject to enhanced distribution and uptake (Par. 3, 48, 52, 80).
Applicant argues (Pg. 7) that “Verma, does not state, or even suggest that an osmotic pressure across the BBB could facilitate the flow of intrathecally (i.e. into CSF) injected compounds. Examiner submits that Applicant’s analysis here is piecemeal in nature and unpersuasive, wherein one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Pg. 8) that “Leone does not teach that the AAV distribution would benefit from additional fluid flow beyond the amount of fluid coming from the ventricles.” However, again, Examiner submits that Applicant’s analysis is piecemeal in nature and fails to discuss the applications of Verma IN CONJUNCTION with Leone in terms of satisfying Verma’s indication that the describe techniques of enhancing agent delivery may be used in various combinations with other techniques (Par. 48, 51) wherein such a combination of techniques would be understood to have an additive effect by addressing increasing CSF/ICP pressure by direct infusion of high volumes AND dropping the interstitial pressure to thereby enhance circulation of the CSF to aid in distribution and uptake of a variety of therapeutics identified by Verma and Leone conjointly.
Applicant argues “[w]ithout knowing that flow would be limited, one of skill in the art would not be motivated to inject more fluid into the CNS”. However, Applicant’s analysis only considers this statement through consideration limited ONLY to the reading of Leone without providing additional consideration to the teachings of the primary reference, Verma, as it pertains to the volumes injected into the CSF space, whereby Verma suggests that the techniques disclosed therein can be supplemented by other techniques known to increase the dispersion and uptake of therapeutics delivered to the CSF space.
Applicant argues  (Pg. 8) that “Verma fails to teach how to safely inject large bolus volumes into the CNS” However, this is not persuasive. Applicant here appears to be arguing that Verma is not enabled without fully and completely addressing the relevant Wands factors in making that assertion. To the extent that Verma is a patent document which issued as U.S. Patent No. 10,945,951 with claims directed toward methods for “method(s) for dispensing a compound within an intrathecal neuraxis of a patient” to an “effective amount of compound” which has been introduced into the intrathecal space there is a strong presumption that has not been adequately rebutted, that the disclosure of Verma is sufficient in disclosure, when considered in association with the totality of knowledge and understanding of the ordinary artisan, to affect to practice a safe injection of “large volumes into the CNS” (see Clm. 1-43, of issued 10,945,951). Applicant’s remarks provide no analysis of the cited evidence with consideration of the disclosure of Verma in addition to the critical lens of the ordinary artisan. Applicant’s analysis cites no specific passages in the cited evidence and map that evidence to the methodologies enumerated by Verma to explain why Verma cannot be practiced by the ordinary artisan in a safe, efficacious manner. Furthermore, Examiner notes that the Belov reference cannot be relied upon for any evidence as to the state of the art at the time of invention to the effect that it post-dates the prior art and the date of the invention. Consideration of “expectation of success” must be made within the body of knowledge available at the time the invention was made. Examiner submits obviousness, particularly obviousness to try combinations, is a product of the period of time in which the invention was made. Opinions which post-date the time period in which the obviousness motivation is suggest is irrelevant to obviousness supposing that the resultant combination would, after trying, enjoy successful operation. Applicant’s assertion that the volumes contemplated by Verma “may not only be difficult to inject…but [] could also be a safety issue” amounts to unevidenced allegation and conjecture. Again, Verma, having broad claims encompassing their disclosed invention issue, enjoys the presumption of validity (see particularly Claim 29 of the 10,945,951) which has not been satisfactorily rebutted by Applicant.
Responsive to Applicant’s arguments (Pg. 8 and 9) Examiner notes that the Kaemmerer Declaration cannot possibly be found persuasive in establishing secondary considerations of unexpected results inasmuch as it does not comply with the standards for such a showing. To be found persuasive a declaration attesting to unexpected results must be made acknowledging and addressing the applied prior art and forming a direct comparison with test data and analysis that is commensurate in scope with the claimed invention. The Kaemmerer Declaration does not address, analyze, or even acknowledge the applied prior art. The Kaemmerer Declaration admits that the 16/784,902 application has been “rejected under 35 U.S.C. 103(a) for obviousness”, but fails to discuss prior art at all. Furthermore, the Declaration fails to appreciate the breadth of the claimed invention and fails to map the supplied data and analysis to the claimed invention. Examiner submits that even were the Kaemmerer Declaration to be considered persuasive as to establishing unexpected results (again the Kaemmerer fails to address the prior art), the supposed results are directed toward a very specific methodology that introduces specific vectors to specific locations of the CSF space coupled with a system “IV infusion of mannitol (20% w/w)” with methodologies that involve split dosing of 25% concurrently with the systemic infusion followed by 75% dosing after the systemic delivery of mannitol is ceased. As such, the data is not commensurate in scope with the breadth of the claims. Furthermore, the analysis fails to discuss whether, after familiarization with the prior art, conclusions as to the effects of systemic mannitol as characterized by the prior art would or would not have been in line with the expectations versus the experimental data. Specifically, the prior art acknowledges that the systemic delivery of mannitol is expected to have profound effects on the intraparenchymal uptake of therapeutic agents (see e.g. Leone), whereby improving uptake of the vector would logically be expected to increase expression of the related enzymes in the afflicted mice thereby improving their chances of survival.
Applicant opines that “diminished results” would have been expected, but Applicant’s conclusions here do not appear to be evidenced by the Kaemmerer Declaration and while Kaemmerer does opine that the results “exceed[] the a priori expectations of all the investigators”, this “exceeding” expectation is a far cry from Applicant’s conclusion that “diminished results” were to be expected. The Kaemmerer Declaration never specific indicates what their “a priori expectations” were and especially does not suggest that these expectations were “diminished results” as claimed by Applicant. Examiner cannot possibly draw these same conclusions based upon the provided Declaration. And again, Examiner notes that the “unexpected” benefits of the Declarant methodologies are not remotely commensurate in scope with the CLAIMED invention and no analysis of what expectations might be inferred through consideration of the cited prior art and why the instantly CLAIMED invention exceeds those expectations is provided.
	Applicant argues (Pg. 12) that “It is unclear how ‘intraparenchymal uptake’ of the therapeutic agent could possibly be beneficial in the context of Yan as there is no stated link between glaucoma an ‘intraparenchymal uptake’ in Yan. However, this is not persuasive. Examiner notes Yan is primarily concerned with a pharmaceutical based treatment via the delivery of GDNF protein product (a biologic agent) into a first CSF region, where Wostyn is primarily concerned with a mechanical based treatment where glaucoma can be improved by improving CSF flow and turnover (RE: convective flow; Abstract, Par. 1) via the delivery of an artificial CSF (Par. 13) – whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to combine the treatment protocols to involve the delivery of a GDNF protein product (as per Yan) as well as delivery of aCSF to increase ICP and CSF flow/turnover. Leone is then relied upon to indicate that intraparenchymal uptake of therapeutics (understood to be inclusive of those provided in Yan when administered via the intrathecal and intracebral route, whereby such intraparenchymal delivery is understood to assist in avoiding the BBB when administering the drug) can be improved through the system delivery of hyperosmotic mannitol, which would be understood to aid in the uptake of the GDNF protein product of Yan, thereby improving the efficacy of the treatment by increasing the uptake of the biologic agent into the treatment area when the biologic agent is delivered via the “intrathecal or intracerebral route” of drug delivery to reach the target neural tissue via the intraparenchyma. In other words, Yan already contemplates (via the “intrathecal or intracerebral route” intraparenchymal delivery of the biologic agent, whereby Leone is understood to disclose that systemic infusion of mannitol improves the distribution and uptake of such drugs delivered to the CSF space via such routes). Leone need not discuss “CNS volume constraints” or that “CNS has low compliance thereby limiting the amount of CSF flow” when the purposes and motivations for supplementing intraparenchymal delivery with systemic mannitol in accordance with the claimed method is suggested by Leone – see where Leone recites “[u]ptake is enhanced using agents such as mannitol, which cause a systemic hyperosmolality. For example, intraparenchymal penetration is enhanced by lowering brain interstitial pressure by the use of systemic mannitol” and “parenchymal spread was enhanced by the use of systemic mannitol which drops interstitial pressure and increases CSF flow away from the ventricles”. As such, the ordinary artisan would have been suggested to combine such a systemic infusion with the modified methodologies of Yan in order to obtain a similar increase in circulation and uptake of the GDNF protein produce of Yan, whereby improved uptake will allow for the improved efficacy by ensuring that the optimal amount of product reaches the target tissue of interest.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/04/2022